DETAILED ACTION

Claims status
In response to the application/amendment filed on 02/09/2021, claims 1, 3-6, 8-11, 13-16, and 18-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 3-6, 8-11, 13-16, and 18-20 are found to be allowable. Claims 1, 3-6, 8-11, 13-16, and 18-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method by a terminal, the method comprising: receiving, from a base station, information for a sounding reference signal (SRS) configuration; receiving, from the base station, a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS; and transmitting, to the base station, an SRS on a first cell based on the information for the SRS configuration and the MAC CE for activating the SP SRS, wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information and bandwidth part (BWP) information for a reference signal associated with spatial relationship are present, wherein the MAC CE for activating the SP SRS includes the serving cell information and the BWP information, in a case that the indicator is set to 1, and wherein the MAC CE for activating the SP SRS does not include the serving cell information and the BWP information, in a case that the indicator is set to 0.”
 in combination with other claim limitations as specified in claims 1, 3-6, 8-11, 13-16, and 18-20.
With respect to claim 1, the closest prior art Zhao teaches a method by a terminal, the method comprising: receiving information for a sounding reference signal (SRS) configuration (See Fig. 3, at step 301, the terminal for obtaining configuration and triggering information of an SRS; Col. 10, Lines 10-15), transmitting an SRS on a first cell based on the information for the SRS configuration (See Fig. 3: transmitting the SRS to the base station, through the determined carrier and subframe with the determined power value, for estimating channel information based on the SRS and configuring the channel information as downlink channel information on the determined one of the FDD downlink carrier and the flexible duplex uplink carrier; See Zhao’s claim 1 and Col. 10, Lines 15-18) and the MAC CE for activating the SP SRS, wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information and bandwidth part (BWP) information for a reference signal associated with spatial relationship are present (See Fig. 3: the relationship between the Channel Information, i.e., bandwidth information, and the received reference signal is measured by the BS; Col. 19, Lines 1-10). Lin from the same field of endeavor discloses the method of receiving a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS (See ¶. [0070] for configuring SPS activation and deactivation. Lin further discusses that the eNB to be timely aligned with the UE state on activated or deactivated SPS resource(s), and if UL transmissions might occur in the granted SPS resource allocation instances. An acknowledgement in response to a PDCCH grant indication activation could for example consist of an UE transmitted new MAC PDU containing zero MAC SDUs on the first SPS granted resource to indicate successful activation when the UE buffer is empty.)
However, neither Zhao nor Lin nor in combination explicitly/implicitly teaches “wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information and bandwidth part (BWP) information for a reference signal associated with spatial relationship are present, wherein the MAC CE for activating the SP SRS includes the serving cell information and the BWP information, in a case that the indicator is set to 1, and wherein the MAC CE for activating the SP SRS does not include the serving cell information and the BWP information, in a case that the indicator is set to 0.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1, 3-6, 8-11, 13-16, and 18-20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416